744 So. 2d 594 (1999)
Andrew CORPUS, Appellant,
v.
STATE of Florida, Appellee.
No. 99-00479.
District Court of Appeal of Florida, Second District.
November 17, 1999.
James Marion Moorman, Public Defender, and John C. Fisher, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Patricia E. Davenport, Assistant Attorney General, Tampa, for Appellee.
PATTERSON, Chief Judge.
We affirm Andrew Corpus's judgment and sentence for attempted sexual battery and two counts of lewd fondling, but remand for correction of credit for time served in prison.
Corpus was originally sentenced in March 1997 on these charges. This court reversed his convictions and remanded for a new trial. See Corpus v. State, 718 So. 2d 1266 (Fla. 2d DCA 1998). Thus, when Corpus was retried, convicted, and sentenced in 1999, he had already served time in prison on the charges.
Corpus contends that the trial court failed to give him credit for time served in prison, and in doing so, deprived him of any gain time he may have earned. The sentencing form dated January 26, 1999, reflects 653 days of jail credit, but the prison credit box is not checked. The trial court then entered an amended judgment *595 and sentence which reflects 1,245 days of jail credit, apparently converting the time served in prison to jail credit, but does not direct the Department of Corrections to award prison credit.
We direct the trial court on remand to vacate the amended judgment and sentence and to check the prison credit box on the original sentencing form so that Corpus receives prison credit and gain time earned, if any, from the Department of Corrections.
Affirmed and remanded.
PARKER and GREEN, JJ., Concur.